Sidney Squire, J.
Claimant moves 1 ‘ for an order correcting the pleadings had herein ’ ’. This apparently refers to claimant’s notice of intention to file claim and her claim herein, although the latter instrument is her only pleading in this court.
It appears that due to an inadvertent confusion as to the the compass directions, claimant’s said two papers erroneously recited “ west ” for “ east ” and “ south ” for “ north ”. The sketch or diagram annexed to and made part of the claim depicted the points of the compass with the same mistakes. *786However, said sketch contained a number of landmarks showing names of streets, a house number, stores, an apartment house, etc., so that the errors should have been obvious to an adversary.
Section 105 of the Civil Practice Act provides in part that: 1 ‘ At any stage of any action * * * a mistake, omission,
irregularity or defect may be corrected or supplied, as the case may be, in the discretion of the court ’ ’.
Accordingly, in the exercise of reasonable judicial discretion, the motion is granted to the extent of making the appropriate corrections in claimant’s notice of intention and the claim.
The short-form order to be signed herein will also direct claimant to serve and file a verified amended bill of particulars wherein only the accurate compass directions can be changed.
The affidavit submitted by movant would also correct such compass errors in her examination before trial. That becomes cumbersome and should not be done presently. Moreover, as we read the transcript thereof, the last answer on page 6 apparently does state that the lady was walking on the ‘ ‘ east side ’ ’.
Nothing herein contained or in the order to be entered hereon shall prevent either side upon the trial to be had herein before a court without a jury from referring to any compass errors heretofore made.